United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 


Inventors: Galal et al.				:
Application No. 16/999,380			:		Decision on Petition
Filing Date: August 21, 2020			:				
Attorney Docket No. ABI0004-201C2-US	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed July 9, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On November 19, 2020, the Office issued a non-finalOffice action setting a shortened statutory period for reply of three (3) months.  

The finance records for the application indicate the Office received a payment of $740 for a three-month extension of time and a payment of $130 for an information disclosure statement.

A reply to the Office action was not matched with the file wrapper.  As a result, the Office issued a Notice of Abandonment on June 15, 2021.

The petition was filed on July 9, 2021.  The petition establishes a reply to the Office action, an information disclosure statement, and references were timely filed on May 21, 2021.  The petition includes a copy of the reply.  The petition does not include a copy of the information disclosure statement or the references.

In view of the timely submission of a reply on May 21, 2021, the holding of abandonment is hereby withdrawn.

The Office is unable to locate the reply originally filed on May 29, 2021, and the copy of the reply filed with the petition will be used for examination.

Technology Center Art Unit 1793 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions